UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
NO. 5:19-CR-337-BR

UNITED STATES OF AMERICA
V. ORDER

MARK DANIEL BENAVIDEZ

 

 

This matter is before the court on defendant’s response to the court’s 17 February 2021
text order. (DE # 42.) It appears that defendant, after consultation with counsel, wishes to
proceed with his arraignment, currently set for 8 March 2021, by telephone or video
conference. Because defendant has been in custody since 2017 and has signed a plea
agreement, the court finds that arraignment cannot be further delayed without serious harm to
the interests of justice. Arraignment is hereby set for the 8 March 2021 session by
videoconference.

This 23 February 2021.

Biel Li

W. Earl Britt
Senior U.S. District Judge

 

Case 5:19-cr-00337-BR Document 43 Filed 02/23/21 Page 1of1
